MEMORANDUM **
Oregon state prisoner Martin Allen Johnson appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2). We have jurisdiction under 28 U.S.C. § 1291. We review de novo, McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir.1996), and we affirm.
The district court properly dismissed Johnson’s action for failure to cure the deficiencies in his complaint after the court twice granted him leave to amend and provided specific instructions on how he could amend his complaint to satisfy Federal Rule of Civil Procedure 8. See Fed. R.Civ.P. 8(a) (stating that a complaint must contain a “short and plain statement” of the grounds for the court’s jurisdiction and the claims for relief;) McHenry, 84 F.3d at 1178-79 (concluding that a court may dismiss an action for noncompliance with Rule 8 after considering less drastic alternatives).
Johnson’s motion to supplement the record is denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.